            Case 2:19-cv-02307-TLN-AC Document 12 Filed 01/21/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LEMUEL BLACKSHIRE,                                CASE NO. 2:19-CV-02307-TLN-AC

12                  Plaintiff,                         ORDER
13
     v.
14
     COUNTY OF YUBA, a Public Entity,
15   BRANDON HENDRIZ, an individual, and
16   DOES 1 through 10, inclusive,

17                  Defendants.
18   ___________________________________
19
            Having considered Defendants’ Ex Parte Application to Modify the Scheduling Order (ECF No.
20
     9), Plaintiff’s opposition (ECF No. 10), and Defendants’ reply (ECF No. 11), and having found good
21
     cause to do so, the Court GRANTS Defendants’ application (ECF No. 10). It is HEREBY ORDERED
22
     that the Pre-Trial Scheduling Order (ECF No. 3) is modified to reflect the following:
23
                1. All discovery, with the exception of expert discovery, shall be completed no later than
24
                    May 31, 2021.
25
                2. The deadline for all dispositive motions is July 08, 2021.
26
     DATED: January 19, 2021
27
28


                                                                        Troy L. Nunley
                                                                        United States District Judge
